DETAILED ACTION
This action is in response to the amendment filed 12/30/2020. Claims 1-5 and 7-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-5 and 7-20 are objected to because of the following informalities:  
Claim 1 lines 4-5 states “an operating system which detects a device allowing only reads from a synchronously mirrored secondary storage device…”. However, it is clear from [0012] of the Specification that the device and synchronously mirrored secondary device are intended to be the same device, therefore this should state “an operating system which detects a synchronously mirrored secondary storage device allowing only reads from the synchronously mirrored secondary storage device…” in order to keep the nomenclature clear and consistent throughout the claim. Claims 2-5 and 7-10 inherit the objection of claim 1.
Claim 11 lines 4-5 states “an operating system which detects a device allowing only reads from a synchronously mirrored secondary storage device…”. However, it is clear from [0012] of the Specification that the device and synchronously mirrored secondary device are intended to be an operating system which detects a synchronously mirrored secondary storage device allowing only reads from the synchronously mirrored secondary storage device…” in order to keep the nomenclature clear and consistent throughout the claim.
Claim 12 lines 7-8 states “an operating system which detects a device allowing only reads from a synchronously mirrored secondary storage device…”. However, it is clear from [0012] of the Specification that the device and synchronously mirrored secondary device are intended to be the same device, therefore this should state “an operating system which detects a synchronously mirrored secondary storage device allowing only reads from the synchronously mirrored secondary storage device…” in order to keep the nomenclature clear and consistent throughout the claim. Claims 13-20 inherit the objection of claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically claim 1, lines 2-6 state “identifying a computer storage environment wherein the computer storage environment is controlled by an operating system which detects a device allowing only reads from a synchronously mirrored secondary storage device based on setting a read-only flag in a prefix command of a channel command word in an input/output (I/0) command”. There does not appear to be support in the specification as originally filed for an operating system that detects a device that allows only reads based on setting a read-only flag in a prefix command of a channel command word in an input/output (I/O) command. The Examiner notes that [0014] of the Specification states “a computer system component (e.g., an operating system software on a mainframe host) indicating that a read from at least one of the one or more secondary storage devices is permitted (e.g., by setting a corresponding flag in the prefix command of a channel command word)” (emphasis added). Indicating a read is permitted is broader than allowing only reads (i.e. you can permit a read and also permit writes). Additionally, the Examiner notes that the Specification broadly discloses permitting reads in response to a flag but does not state that this is a read-only flag. Therefore there does not appear to be support in the Specification for allowing only read-only flag in a prefix command of a channel command word. Claims 2-5 and 7-10 inherit the deficiency of claim 1 above. 
Claims 11 and 12 recite substantially similar limitations as claim 1 and are therefore rejected for the same rationale given above. Claims 13-20 inherit the deficiency of claim 12.
The Examiner welcomes a phone interview to further discuss the 112a rejection above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12-13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al (US Patent No US 5742792)(hereafter referred to as Yanai) in view of Vishlitzky et al (US PGPUB No US 2002/0069306 A1)(hereafter referred to as Vishlitzky).
Regarding claim 1, Yanai teaches:
A computer-implemented method to grant read-only access to a storage device, the method comprising: identifying a computer storage environment wherein the computer storage environment is controlled by an operating system which detects a device allowing only reads from a synchronously mirrored secondary storage device based on setting a read-only flag in a prefix command of a channel command word in an input/output (I/O) command (Yanai discloses a computing environment including an operating system where the host processor sends channel command words to the primary storage system and a synchronously mirrored volume pair. [Col 5 Lines 34-40] Channel command can comprise a request to read data from the secondary mirrored device [Col 17 Lines 30-39] The host can detect a read-only state of a mirrored volume [Col 24 Line 59- Col 25 Line 5]); said computer storage environment comprising a primary storage device (Yanai: Primary data storage system containing a primary storage device [Col 2 Lines 30-32] [Fig 1]) and one or more secondary storage devices (Yanai: Secondary data storage system containing a secondary storage device [Col 2 Lines 32-37][Fig 1]); determining a secondary data retrieval scenario (Yanai: set of states in which the secondary storage devices can be accessed [Col 25 Lines 5-11]), said secondary data retrieval scenario being associated with one of said one or more secondary storage devices (Yanai teaches a host determining a secondary volume state of the secondary storage system based off a state flags. The secondary volume can be in a not-ready state, read-only state or a read-write state. [Col 24 Line 59-Col 25 Line 5]) ; determining a read-only retrieval arrangement based on said secondary data retrieval scenario (Yanai: State flags indicating a read-only state [Col 25 ); and granting read-only access to said one of said one or more synchronously mirrored secondary storage devices based on said read-only retrieval arrangement (Yanai: When the read-only state is enabled the secondary volume is available to perform read-only operations and can work in a read-only format with the host [Col 25 Lines 30-32][Col 25 Lines 5-11] Secondary data storage system is a synchronous mirror of the primary data storage system [Col 2 Lines 58-65][Col 3 Lines 19-25)) 
While Yanai discloses utilizing channel command words to read from the secondary mirrored device, Yanai does not specifically disclose setting a read-only state by using a prefix flag of the channel command word as claimed below:
Detects a device allowing only reads from a synchronously mirrored secondary storage device based on setting a read-only flag in a prefix command of a channel command word in an input/output (I/O) command
However Vishlitzky discloses:
Detects a device allowing only reads from a synchronously mirrored secondary device based on setting a read-only flag in a prefix command of a channel command word in an input/output (I/O) command (Vishlitzky discloses utilizing a channel command word for I/O requests. Before the channel command for the request is sent a channel command word Define Extent is sent (prefix command). [0099] The Define Extent command contains a write intent parameter/WRITE COMMAND flag is set to 0) if the extent is to be accessed in a read-only mode [0095][0104-0105] “Step 235 tests the WRITE COMMAND FOUND flag. If it has not been set, then the I/O request contains no write commands. Control passes to step 236. Step 236 forces the user’s write intent parameters to indicate a read only operation” [0107])
The disclosures by Yanai and Vishlitzky are analogous because they are in the same field of endeavor of I/O commands in data storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yanai and Vishlitzky before them, to modify the teachings of Yanai to include the teachings of Vishlitzky since Vishlitzky discloses that utilizing a write intent flag improves the efficiency of the system by increasing the processing speed of the system by eliminating any serialization requirement for read-only accesses. (Vishlitzky: [0105])

Regarding claim 2, Yanai in view of Vishlitzky discloses all of the elements of Claim 1 as shown in the rejection above.
Yanai in view of Vishlitzky also discloses:
further comprising: identifying a disk mirroring arrangement, said disk mirroring arrangement being associated with said primary storage device and each of said one or more secondary storage devices (Yanai: The data storage system carries out copying/mirroring of data from a primary storage system to a secondary data storage system [Col 9 Lines 57-63] The storage devices of each storage system can be one or more disk drives [Col 15 Lines 5-8]); and wherein said computer storage environment is configured to enforce said disk mirroring arrangement (Yanai: The data storage system carries out the volume mirroring between the primary and secondary storage system transparent to the user [Col 9 Lines 57-63]).

Regarding claim 5, Yanai in view of Vishlitzky discloses all of the elements of Claim 1 as shown in the rejection above.
Yanai in view of Vishlitzky also discloses:
wherein determining said read- only retrieval arrangement further comprises: identifying a secondary data modification request, said secondary data modification request being associated with at least one of said one or more secondary storage devices (Yanai teaches sending a modification request to change the secondary storage device state to read/write to allow writes [Col 26 Lines 9-12][Fig 10]); and determining a rejection response, said rejection response associated with said secondary data modification request (Yanai: If the sync required attribute is set for the secondary storage device the state change secondary storage device reports to the host that the volume is not ready 

Regarding claim 8, Yanai in view of Vishlitzky discloses all of the elements of Claim 1 as shown in the rejection above.
Yanai in view of Vishlitzky also discloses:
wherein determining said secondary data retrieval scenario further comprises: determining a retrieval improvement scenario (Yanai: performing an automatic recovery mode during a disk drive failure [Col 27 Lines 35-38]), said retrieval improvement scenario being associated with a client application and at least one of said one or more secondary storage devices (Yanai: During an automatic recovery mode, data that would have been retrieved from the primary (failed) volume the data storage system automatically retrieves the requested data from the secondary volume without interruption (retrieval improvement scenario) [Col 27 Lines 35-52]).  

Regarding claim 9, Yanai in view of Vishlitzky discloses all of the elements of Claim 1 as shown in the rejection above.
Yanai in view of Vishlitzky also discloses:
wherein determining said read- only retrieval arrangement further comprises: communicating a read-only enforcement notification to a storage management component (Yanai discloses state flags for .  

Regarding claim 12, Yanai teaches:
A computer program product to grant read-only access to a storage device, the computer program product comprising: one or more computer readable storage media and program instructions stored on said one or more computer readable storage media, said program instructions comprising instructions to: identify a computer storage environment wherein the computer storage environment is controlled by an operating system which detects a device allowing only reads from a synchronously mirrored secondary storage device based on setting a read-only flag in a prefix command of a channel command word in an input/output (I/O) command (Yanai discloses a computing environment including an operating system where the host processor sends channel command words to the primary storage system and a synchronously mirrored volume pair. [Col 5 Lines 34-40] Channel command can comprise a request to read data from the secondary mirrored device [Col 17 Lines 30-39] The host can detect a read-only state of a mirrored volume [Col 24 Line 59- Col 25 Line 5]); said computer storage environment comprising a primary storage device (Yanai:  and one or more secondary storage devices (Yanai: Secondary data storage system containing a secondary storage device [Col 2 Lines 32-37][Fig 1]); determine a secondary data retrieval scenario (Yanai: set of states in which the secondary storage devices can be accessed [Col 25 Lines 5-11]), said secondary data retrieval scenario being associated with one of said one or more secondary storage devices (Yanai teaches a host determining a secondary volume state of the secondary storage system based off a state flags. The secondary volume can be in a not-ready state, read-only state or a read-write state. [Col 24 Line 59-Col 25 Line 5]) ; determine a read-only retrieval arrangement based on said secondary data retrieval scenario (Yanai: State flags indicating a read-only state [Col 25 Line 30]); and granting read-only access to said one of said one or more synchronously mirrored secondary storage devices based on said read-only retrieval arrangement (Yanai: When the read-only state is enabled the secondary volume is available to perform read-only operations and can work in a read-only format with the host [Col 25 Lines 30-32][Col 25 Lines 5-11] Secondary data storage system is a synchronous mirror of the primary data storage system [Col 2 Lines 58-65][Col 3 Lines 19-25))

allowing only reads from a synchronously mirrored secondary storage device based on setting a read-only flag in a prefix command of a channel command word in an input/output (I/O) command
However Vishlitzky discloses:
allowing only reads from a synchronously mirrored secondary storage device based on setting a read-only flag in a prefix command of a channel command word in an input/output (I/O) command (Vishlitzky discloses utilizing a channel command word for I/O requests. Before the channel command for the request is sent a channel command word Define Extent is sent (prefix command). [0099] The Define Extent command contains a write intent parameter/WRITE COMMAND FOUND Flag to indicate whether there are writes or a read-only access. The flag is set (i.e. set to 1) if there are write commands to be sent or is not set (i.e. flag is set to 0) if the extent is to be accessed in a read-only mode [0095][0104-0105] “Step 235 tests the WRITE COMMAND FOUND flag. If it has not been set, then the I/O request contains no write commands. Control passes to step 236. Step 236 forces the user’s write intent parameters to indicate a read only operation” [0107])
The disclosures by Yanai and Vishlitzky are analogous because they are in the same field of endeavor of I/O commands in data storage systems.


Regarding claim 13, Yanai in view of Vishlitzky discloses all of the elements of Claim 12 as shown in the rejection above.
Yanai in view of Vishlitzky also discloses:
wherein: said program instructions further comprise instructions to identify a disk mirroring arrangement, said disk mirroring arrangement being associated with said primary storage device and each of said one or more secondary storage devices (Yanai: The data storage system carries out copying/mirroring of data from a primary storage system to a secondary data storage system [Col 9 Lines 57-63] The storage devices of each storage system can be one or more disk drives [Col 15 Lines 5-8]); and said computer storage environment is configured to enforce said disk mirroring arrangement (Yanai: The data storage system carries out the volume mirroring between the primary and secondary storage system transparent to the user [Col 9 Lines 57-63]).

Regarding claim 16, Yanai in view of Vishlitzky discloses all of the elements of Claim 12 as shown in the rejection above.
Yanai in view of Vishlitzky also discloses:
wherein said instructions to determine said read- only retrieval arrangement further comprise instructions to: identifying a secondary data modification request, said secondary data modification request being associated with at least one of said one or more secondary storage devices (Yanai teaches sending a modification request to change the secondary storage device state to read/write to allow writes [Col 26 Lines 9-12][Fig 10]); and determine a rejection response, said rejection response associated with said secondary data modification request (Yanai: If the sync required attribute is set for the secondary storage device the state change secondary storage device reports to the host that the volume is not ready and the state is not changed to read/write (rejection response) [Fig 10 445][Col 26 Lines 9-35]).  

Regarding claim 18, Yanai in view of Vishlitzky discloses all of the elements of Claim 12 as shown in the rejection above.
Yanai in view of Vishlitzky also discloses:
wherein said instructions to determine said read- only retrieval arrangement further comprises: communicate a read-only enforcement notification to a storage management component (Yanai .  

Claims 3, 4, 10-11, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanai in view of Vishlitzky and further in view of Raman et al (US PGPUB No US 2003/0217119 A1)(hereafter referred to as Raman).
Regarding claim 3, Yanai in view of Vishlitzky discloses all of the elements of Claim 1 as shown in the rejection above.
Yanai in view of Vishlitzky does not appear to explicitly disclose:
wherein determining said secondary data retrieval scenario further comprises: identifying one or more secondary data artefacts, said one or more secondary data artefacts being stored on each of said one or more secondary storage devices; andPage 4 of 17Docket No. POU920160063US1Application No. 15/216,740 receiving a user request to retrieve at least one of said one or more secondary data artefacts from at least one of said one or more secondary storage devices 
However Raman discloses:
wherein determining said secondary data retrieval scenario further comprises: identifying one or more secondary data artefacts, said one or more secondary data artefacts being stored on each of said one or more secondary storage devices (Raman: Storage controller determines whether or not the address indicated in a read command is stored in the secondary storage by consulting a directory [0060]); andPage 4 of 17Docket No. POU920160063US1Application No. 15/216,740 receiving a user request to retrieve at least one of said one or more secondary data artefacts from at least one of said one or more secondary storage devices (Raman: Storage controller receives a read command specifying an address of a data object in the secondary instruction [0060]).  
The disclosures by Yanai, Raman and Vishlitzky are analogous because they are in the same field of endeavor of I/O and backing up data in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yanai, Raman and Vishlitzky before them, to modify the teachings of Yanai and Vishlitzky to include the teachings of Raman since Raman and Yanai both disclose allowing read-only access to secondary storage. Therefore it would have been applying a known technique (identifying data stored on secondary read storage in response to a read command) to a known device (secondary storage allowing read access as taught by Yanai) in order to yield predictable results (identifying data for a read access on secondary storage to grant read-only access to the data). (MPEP 2143, KSR)

Regarding claim 4, Yanai in view of Vishlitzky discloses all of the elements of Claim 1 as shown in the rejection above.
Yanai in view of Vishlitzky also discloses:
determining whether at least one of said one or more target data artefacts is associated with a read-only file mask (Yanai discloses setting state flags/bits in the secondary storage device to indicate that the secondary volume is in a read-only state [Col 24 Line 59-Col 25 Line 11])
Yanai in view of Vishlitzky does not appear to explicitly disclose:
wherein determining said secondary data retrieval scenario further comprises: identifying a data retrieval request; identifying one or more target secondary data artefacts, said one or more target secondary data artefacts being associated with said data retrieval request and being stored on at least one of said one or more secondary storage devices 
However Raman discloses:
wherein determining said secondary data retrieval scenario further comprises: identifying a data retrieval request (Raman: receiving a read request [0060]); identifying one or more target secondary data artefacts, said one or more target secondary data artefacts being associated with said data retrieval request and being stored on at least one of said one or more secondary storage devices (Raman: Storage controller determines whether or not the address indicated in a read command is stored in the secondary storage by consulting a directory [0060]);  
The disclosures by Yanai, Raman and Vishlitzky are analogous because they are in the same field of endeavor of I/O and backing up data in storage systems.


Regarding claim 10, Yanai in view of Vishlitzky discloses all of the elements of Claim 1 as shown in the rejection above.
Yanai in view of Vishlitzky also discloses:
wherein determining said secondary data retrieval scenario further comprises determining that at least one secondary data retrieval condition is satisfied, wherein said at least one secondary data retrieval condition is selected from the group consisting of: a computer system component indicating that a read from at least one of said one or more secondary storage devices is permitted (Yanai discloses state flags for primary and secondary volumes that are set in the cache memory of the respective primary and secondary storage systems. These state flags are seen/communicated to the host. One of the state 
Yanai in view of Vishlitzky does not appear to explicitly disclose:
a computer application indicating that it is intending to read from at least one of said one or more secondary storage devices (Raman: receiving a read request [0060]); and said computer application indicating that it is intending to read data in a read-only mode (Raman: Secondary host processor sending a read-only access command to the secondary storage system [0057]).
However Raman discloses:
a computer application indicating that it is intending to read from at least one of said one or more secondary storage devices (Raman: receiving a read request [0060]); and said computer application indicating that it is intending to read data in a read-only mode (Raman: Secondary host processor sending a read-only access command to the secondary storage system [0057]).
The disclosures by Yanai, Raman and Vishlitzky are analogous because they are in the same field of endeavor of I/O and backing up data in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yanai, Raman and Vishlitzky before them, to modify the teachings of Yanai and Vishlitzky to include the teachings of Raman since Raman and Yanai both disclose allowing read-only access to secondary storage. Therefore it would have been applying a known technique 

Regarding claim 11, Yanai teaches:
A computer-implemented method to grant read-only access to a storage device, the method comprising: identifying one or more secondary storage devices (Yanai: Secondary data storage system containing a secondary storage device [Col 2 Lines 32-37][Fig 1]) wherein the one or more secondary storage devices are controlled by an operating system which detects a device allowing reads from a synchronously mirrored secondary storage device based on setting a read-only flag in a prefix command of a channel command word in an input/output (I/O) command (Yanai discloses a computing environment including an operating system where the host processor sends channel command words to the primary storage system and a synchronously mirrored volume pair. [Col 5 Lines 34-40] Channel command can comprise a request to read data from the secondary mirrored device [Col 17 Lines 30-39] The host can detect a read-only state of a mirrored volume [Col 24 Line 59- Col 25 Line 5]);determining that at least one secondary data retrieval condition is satisfied (Yanai: When the read-only state is enabled the secondary volume is available to perform read-), wherein said at least one secondary data retrieval is selected from the group consisting of: a computer system component indicating that a read from at least one of said one or more synchronously mirrored secondary storage devices is permitted (Yanai discloses state flags for primary and secondary volumes that are set in the cache memory of the respective primary and secondary storage systems. These state flags are seen/communicated to the host. One of the state flags for the secondary volume can be read-only. [Col 24 Line 59-Col 25 Line 11] Secondary data storage system is a synchronous mirror of the primary data storage system [Col 2 Lines 58-65][Col 3 Lines 19-25]); and responsive to determining that at least one said secondary data retrieval condition is satisfied, permitting data access from at least one of said one or more synchronously mirrored secondary storage devices (Yanai: When the read-only state is enabled the secondary volume is available to perform read-only operations and can work in a read-only format with the host [Col 25 Lines 30-32][Col 25 Lines 5-11] Secondary data storage system is a synchronous mirror of the primary data storage system [Col 2 Lines 58-65][Col 3 Lines 19-25))
While Yanai discloses utilizing channel command words to read from the secondary mirrored device, Yanai does not specifically disclose setting a read-only state by using a prefix flag of the channel command word as claimed below:
allowing only reads from a synchronously mirrored secondary storage device based on setting a read-only flag in a prefix command of a channel command word in an input/output (I/O) command
However Vishlitzky discloses:
allowing only reads from a synchronously mirrored secondary storage device based on setting a read-only flag in a prefix command of a channel command word in an input/output (I/O) command (Vishlitzky discloses utilizing a channel command word for I/O requests. Before the channel command for the request is sent a channel command word Define Extent is sent (prefix command). [0099] The Define Extent command contains a write intent parameter/WRITE COMMAND FOUND Flag to indicate whether there are writes or a read-only access. The flag is set (i.e. set to 1) if there are write commands to be sent or is not set (i.e. flag is set to 0) if the extent is to be accessed in a read-only mode [0095][0104-0105] “Step 235 tests the WRITE COMMAND FOUND flag. If it has not been set, then the I/O request contains no write commands. Control passes to step 236. Step 236 forces the user’s write intent parameters to indicate a read only operation” [0107])
The disclosures by Yanai and Vishlitzky are analogous because they are in the same field of endeavor of I/O commands in data storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yanai and Vishlitzky before them, to modify the teachings of Yanai to include the teachings of 
Yanai in view of Vishlitzky does not appear to explicitly disclose:
a computer application indicating that it is intending to read from at least said one of one or more synchronously mirrored secondary storage devices; and said computer application indicating that it is intending to read data in a read-only mode 
However Raman discloses:
a computer application indicating that it is intending to read from at least said one of one or more synchronously mirrored secondary storage devices (Raman: receiving a read request [0060]); and said computer application indicating that it is intending to read data in a read-only mode (Raman: Secondary host processor sending a read-only access command to the secondary storage system [0057])
The disclosures by Yanai, Raman and Vishlitzky are analogous because they are in the same field of endeavor of backing up data in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yanai, Raman and Vishlitzky before them, to modify the teachings of Yanai and Vishlitzky to include the teachings of Raman since Raman and Yanai both disclose allowing read-only access to secondary storage. Therefore, it would have been applying a known technique (identifying data stored on secondary read storage in response to a read command) to a 

Regarding claim 14, Yanai in view of Vishlitzky discloses all of the elements of Claim 12 as shown in the rejection above.
Yanai in view of Vishlitzky does not appear to explicitly disclose:
wherein said instruction to determine said secondary data retrieval scenario further comprise instructions to: identify one or more secondary data artefacts, said one or more secondary data artefacts being stored on each of said one or more secondary storage devices; andPage 4 of 17Docket No. POU920160063US1Application No. 15/216,740 receive a user request to retrieve at least one of said one or more secondary data artefacts from at least one of said one or more secondary storage devices 
However Raman discloses:
wherein said instruction to determine said secondary data retrieval scenario further comprise instructions to: identify one or more secondary data artefacts, said one or more secondary data artefacts being stored on each of said one or more secondary storage devices (Raman: Storage controller determines whether or not the address indicated in a read command is stored in the secondary storage by consulting a directory [0060]); andPage 4 of 17Docket No. POU920160063US1Application No. 15/216,740 receive a user request to retrieve at least one of said one or more secondary data artefacts from at least one of said one or more secondary storage devices (Raman: Storage controller receives a read command specifying an address of a data object in the secondary instruction [0060]).  
The disclosures by Yanai, Raman and Vishlitzky are analogous because they are in the same field of endeavor of I/O and backing up data in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yanai, Raman and Vishlitzky before them, to modify the teachings of Yanai and Vishlitzky to include the teachings of Raman since Raman and Yanai both disclose allowing read-only access to secondary storage. Therefore it would have been applying a known technique (identifying data stored on secondary read storage in response to a read command) to a known device (secondary storage allowing read access as taught by Yanai) in order to yield predictable results (identifying data for a read access on secondary storage to grant read-only access to the data). (MPEP 2143, KSR)

Regarding claim 15, Yanai in view of Vishlitzky discloses all of the elements of Claim 12 as shown in the rejection above.
Yanai in view of Vishlitzky also discloses:
determine whether at least one of said one or more target data artefacts is associated with a read-only file mask (Yanai discloses setting state flags/bits in the secondary storage device to indicate that the secondary volume is in a read-only state [Col 24 Line 59-Col 25 Line 11])
Yanai in view of Vishlitzky does not appear to explicitly disclose:
wherein said instructions to determine said secondary data retrieval scenario further comprise instructions to: identify a data retrieval request; identify one or more target secondary data artefacts, said one or more target secondary data artefacts being associated with said data retrieval request and being stored on at least one of said one or more secondary storage devices 
However Raman discloses:
wherein said instructions to determine said secondary data retrieval scenario further comprise instructions to: identify a data retrieval request (Raman: receiving a read request [0060]); identify one or more target secondary data artefacts, said one or more target secondary data artefacts being associated with said data retrieval request and being stored on at least one of said one or more secondary storage devices (Raman: Storage controller determines whether or not the address indicated in a read command is stored in the secondary storage by consulting a directory [0060]);  
The disclosures by Yanai, Raman and Vishlitzky are analogous because they are in the same field of endeavor of backing up data in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yanai, Raman and Vishlitzky before them, to modify the teachings of Yanai and Vishlitzky to include the teachings of Raman since Raman and Yanai both disclose allowing read-only access to secondary storage. Therefore it would have been applying a known technique 

Regarding claim 19, Yanai in view of Vishlitzky discloses all of the elements of Claim 12 as shown in the rejection above.
Yanai in view of Vishlitzky also discloses:
wherein said instructions to determine said secondary data retrieval scenario further comprise instructions to determine that at least one secondary data retrieval condition is satisfied, wherein said at least one secondary data retrieval condition is selected from the group consisting of: a computer system component indicating that a read from at least one of said one or more secondary storage devices is permitted (Yanai discloses state flags for primary and secondary volumes that are set in the cache memory of the respective primary and secondary storage systems. These state flags are seen/communicated to the host. One of the state flags for the secondary volume can be read-only. [Col 24 Line 59-Col 25 Line 11])
Yanai in view of Vishlitzky does not appear to explicitly disclose:
a computer application indicating that it is intending to read from at least one of said one or more secondary storage devices (Raman: receiving a read request [0060]); and said computer application indicating that it is intending to read data in a read-only mode (Raman: Secondary host processor sending a read-only access command to the secondary storage system [0057]).
However Raman discloses:
a computer application indicating that it is intending to read from at least one of said one or more secondary storage devices (Raman: receiving a read request [0060]); and said computer application indicating that it is intending to read data in a read-only mode (Raman: Secondary host processor sending a read-only access command to the secondary storage system [0057]).
The disclosures by Yanai, Raman and Vishlitzky are analogous because they are in the same field of endeavor of I/O and backing up data in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yanai, Raman and Vishlitzky before them, to modify the teachings of Yanai and Vishlitzky to include the teachings of Raman since Raman and Yanai both disclose allowing read-only access to secondary storage. Therefore it would have been applying a known technique (identifying data stored on secondary read storage in response to a read command) to a known device (secondary storage allowing read access as taught by Yanai) in order to yield predictable results (identifying data for a read access on secondary storage to grant read-only access to the data). (MPEP 2143, KSR)

Regarding claim 20, Yanai in view of Vishlitzky discloses all of the elements of Claim 12 as shown in the rejection above.
Yanai in view of Vishlitzky also discloses:
wherein said program instructions further comprise instructions to: determine that at least one secondary data retrieval condition is satisfied, wherein said at least one secondary data retrieval condition is selected from the group consisting of: a computer system component indicating that a read from at least one of said one or more secondary storage devices is permitted (Yanai discloses state flags for primary and secondary volumes that are set in the cache memory of the respective primary and secondary storage systems. These state flags are seen/communicated to the host. One of the state flags for the secondary volume can be read-only. [Col 24 Line 59-Col 25 Line 11]) and responsive to determining that at least one said secondary retrieval condition is satisfied, permit data access from at least one of said one or more secondary storage devices (Yanai: When the read-only state is enabled the secondary volume is available to perform read-only operations and can work in a read-only format with the host [Col 25 Lines 30-32][Col 25 Lines 5-11])
Yanai in view of Vishlitzky does not appear to explicitly disclose:
a computer application indicating that it is intending to read from at least one of said one or more secondary storage devices; and said computer application indicating that it is intending to read data in a read-only mode 
However Raman discloses:
a computer application indicating that it is intending to read from at least one of said one or more secondary storage devices (Raman: receiving a read request [0060]); and said computer application indicating that it is intending to read data in a read-only mode (Raman: Secondary host processor sending a read-only access command to the secondary storage system [0057]).
The disclosures by Yanai, Raman and Vishlitzky are analogous because they are in the same field of endeavor of backing up data in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yanai, Raman and Vishlitzky before them, to modify the teachings of Yanai and Vishlitzky to include the teachings of Raman since Raman and Yanai both disclose allowing read-only access to secondary storage. Therefore it would have been applying a known technique (identifying data stored on secondary read storage in response to a read command) to a known device (secondary storage allowing read access as taught by Yanai) in order to yield predictable results (identifying data for a read access on secondary storage to grant read-only access to the data). (MPEP 2143, KSR)

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yanai in view of Vishlitzky and further in view of Tanaka et al (US PGPUB No US 2005/0210171 A1)(hereafter referred to as Tanaka).
Regarding claim 7, Yanai in view of Vishlitzky discloses all of the elements of Claim 1 as shown in the rejection above.
Yanai in view of Vishlitzky does not appear to explicitly disclose:
wherein determining said secondary data retrieval scenario further comprises: determining an access port overflow scenario, said access port overflow scenario being associated with said primary storage device.   
However Tanaka discloses:
wherein determining said secondary data retrieval scenario further comprises: determining an access port overflow scenario, said access port overflow scenario being associated with said primary storage device (Tanaka discloses determining if the capacity of a port for a first memory is at a predetermined limit or higher. If the capacity is at its limit the data the destination for the frames is changed to shared memory [0083]).   
The disclosures by Yanai, Tanaka and Vishlitzky are analogous because they are in the same field of endeavor of I/O and backing up data in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yanai, Tanaka and Vishlitzky before them, to modify the teachings of Yanai and Vishlitzky to include the 

Regarding claim 17, Yanai in view of Vishlitzky discloses all of the elements of Claim 12 as shown in the rejection above.
Yanai in view of Vishlitzky does not appear to explicitly disclose:
wherein said instructions to determine said secondary data retrieval scenario further comprise instructions to: determining an access port overflow scenario, said access port overflow scenario being associated with said primary storage device.   
However Tanaka discloses:
wherein said instructions to determine said secondary data retrieval scenario further comprise instructions to: determining an access port overflow scenario, said access port overflow scenario being associated with said primary storage device (Tanaka discloses determining if the capacity of a port for a first memory is at a predetermined limit or higher. If the capacity is at its limit the data the destination for the frames is changed to shared memory [0083]).   
The disclosures by Yanai, Tanaka and Vishlitzky are analogous because they are in the same field of endeavor of I/O and backing up data in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yanai, Tanaka and 

Response to Arguments
In regards to the Applicants argument that the 112(a) rejection should be withdrawn in light of the instant amendments, the Examiner respectfully disagrees. The Examiner notes that while the amendment addressed the new matter issue of the operating system allowing only reads, the amendments did not address the new matter issue of a secondary device allowing only reads in response to a read-only flag in a prefix command of a channel command word in the I/O command. Therefore the 112(a) rejection regarding this issue has been maintained.
On Pages 11-14, the Applicant argues:
“In an effort to advance prosecution, Applicant has amended claim 1 to incorporate an additional clarifying feature of "identifying a computer storage environment wherein the computer storage environment is controlled by an operating system which detects a device allowing only reads from a synchronously mirrored secondary storage device based on setting a read-only flag in a prefix command of a channel command word in an input/output (I/O) command, said computer storage environment comprising a primary storage device and one or more secondary storage devices" (emphasis added) to clarify that Applicant's feature is a device allowing only reads, not an operating system allowing only reads. 
Further, Applicant contends that the Current Office Action has misapplied the YANAI reference to Applicant's feature of "identifying a computer storage environment wherein the computer storage environment is controlled by an operating system which detects a device allowing only reads from a synchronously mirrored secondary storage device based on setting a read-only flag in a prefix command of a channel command word in an input/output (I/O) command, said computer storage 
Specifically, the Current Office Action looks to YANAI, citing column 17 lines 30-39 to describe Applicant's feature of "channel command can comprise a request to read data from the secondary mirrored device" (emphasis added). Applicant contends the cited YANAI reference states "unless the data storage system is in the synchronous mode" and "[u]nder the abnormal condition of the data being entirely absent from the data storage system due to a disk drive failure, however, a request for data to access to a primary (R1) volume can be satisfied by obtaining the requested data from the secondary volume (R2) in the remote data storage system." Applicant argues that Applicant's claim is specifically requesting a read of data "from the secondary mirrored device" while the cited YANAI reference is requesting a read of data from "a primary (R1) volume." Applicant contends the YANAI reference is actually teaching away from Applicant's feature based on requesting a read from a different device in the mirrored pair. The YANAI feature will not perform a read from the secondary device unless the primary device has failed, and even if so, YANAI's read was not sent to the secondary as was Applicant's. Further, Applicant's feature does not require a failure of the primary device to allow a read from the secondary device. Continuing the argument against the YANAI citation, YANAI expressly states the in the cited portion "unless the data storage system is in the synchronous mode." Applicant contends this admission by YANAI excludes this citation from use against Applicant's feature expressly stating a "synchronously mirrored secondary storage device." 
Applicant contends that neither YANAI nor VISHLITZSKY teaches or suggests all the limitations of amended independent claim 1. For example, the reference does not teach or suggest at least "identifying a computer storage environment wherein the computer storage environment is controlled by an operating system which detects a device allowing only reads from a synchronously mirrored secondary storage device based on setting a read-only flag in a prefix command of a channel command word in an input/output (I/O) command, said computer storage environment comprising a primary storage device and one or more secondary storage devices" (emphasis added). For at least these reasons, independent claim 12, amended to contain similar limitations as independent claim 1, is patentable over the cited reference. Claims 2, 5, 8- 9 and 13, 16, 18 are also patentable over the cited reference by virtue of their dependence from independent claims 1 and 12, respectively, and/or by virtue of their added limitations. In an effort to advance prosecution, Applicant has amended claim 11 to incorporate an additional clarifying feature of "identifying a computer storage environment wherein the computer storage environment is controlled by an operating system which detects a device allowing only reads from a synchronously mirrored secondary storage device based on setting a read-only flag in a prefix command of a channel command word in an input/output (I/O) command, said computer storage 
Applicant contends that for the same reasons as described above for independent claims 1 and 12, neither YANAI nor VISHLITZSKY nor RAMAN teaches or suggests all the limitations of amended independent claim 11. For example, the reference does not teach or suggest at least "wherein the computer storage environment is controlled by an operating system which detects a device allowing only reads from a synchronously mirrored secondary storage device"

In regards to the Applicant’s arguments that Yanai does not disclose the amendments to the independent claims, the Examiner respectfully disagrees.
Specifically, regarding the Applicants argument that Yanai teaches away from reading from a synchronously mirrored secondary device, the Examiner respectfully notes that column 17 further discloses while in synchronous mode the device checks to make sure a remote write is not pending and if no write is pending the data is read from the secondary device. Therefore, Yanai does not teach away as Yanai explicitly discloses reading from a synchronously mirrored secondary device. [Col 17 Lines 30-50][See also Fig 7]. Regarding Applicant’s argument that Yanai teaches a read is to the primary device, the Examiner respectfully disagrees and notes Column 17 discloses reading from a volume of the remotely mirrored pair (See also Column 25 Lines 30-47 for further disclosure of reading from the remote site). The Examiner also notes that Applicants arguments that Yanai discloses reading from the secondary device in light of a failure condition is not persuasive, as the argument is not commensurate with the claim language (i.e. there is no disclosure regarding reading from the secondary in a failure condition or reading from a secondary device when not in a failure condition in the claim language). Finally, the Examiner additionally notes that the above Applicant’s arguments regarding reading from the secondary device using channel command “…detects a device allowing only reads from a synchronously mirrored secondary storage device based on setting a read-only flag in a prefix command of a channel command word in an input/output (I/0) command”).
Regarding the Applicants argument that Yanai and Vishlitzky do not disclose an operating system that detects a secondary device allowing only reads, the Examiner respectfully disagrees as Yanai discloses an operating system that detects a secondary device in a read only mode and Vishlitzky discloses setting a memory extent to read-only based on a prefix command of a channel command word. Therefore, the 103 combination of Yanai and Vishlitzky discloses the limitations of the independent claims.

On Page 14, the Applicant argues
“Claims 3-4, 10 and 14-15, 19-20 are also patentable over the cited reference by virtue of their dependence from independent claims 1 and 12, respectively, and/or by virtue of their added limitations. Accordingly, Applicant respectfully requests withdraw of the rejection under 35 U.S.C. § 103. Each of Applicant's claims 7 and 17 indirectly import the features and/or limitations described above based on their dependence from claims 1 and 12, respectively. Applicant contends that neither YANAI nor VISHLITZSKY nor TANAKA, alone or in combination, teaches or suggests at least these features/limitations of claims 7 and 17. Applicant contends for at least these reasons, claims 7 and 17 are patentable over the cited references. Applicant respectfully requests withdraw of the rejection under 35 U.S.C. § 103.”

In regards to the Applicants argument that the dependent claims are allowable at least due to their dependency on the independent claims the Examiner respectfully 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183